DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant’s arguments, see arguments/remarks filed 7/06/21, with respect to the rejection(s) of claim(s) 1-5, 7-14, and 16 under 35 USC 103 in view of Baurle in view of Tsubouchi have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anderson US 2011/0178687 in view of Tsubouchi US 6,367,889.  Regarding Applicant’s arguments that Tsubouchi fails to teach a sensor to ascertain a pedal force exerted on a brake pedal by a user and wherein an actual value of the at least one disturbance variable is captured cyclically by a capture device and the at least one adjusting parameter is set cyclically prior to receipt of a braking request from the user, the Examiner respectfully disagrees.  Anderson discloses a sensor to ascertain a pedal force exerted on a brake pedal by a user in both paragraphs [0013], [0110], and [0120], wherein commanding braking of a vehicle is performed comprising the first moving gear that can be driven by the member via which the driver actuates the braking.  Secondly, Tsubouchi does teach and wherein an actual value of the at least one disturbance variable is captured cyclically by a capture device and the at least one adjusting parameter is set cyclically prior to receipt of a braking request from the user, wherein Tsubouchi recites control maps providing target relationships are prepared or stored and each control map is prepared according to each target input-output ratio of the pressure device.  Tsubouchi further teaches that an initial check is carried out before the above control, when the driver does not operate the brake pedal and lastly that the control map can be corrected according to the result of an initial check and so the braking force generated by the brake control device can be adequately controlled.  Therefore, the process of selecting the proper map 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Adjusting unit for setting in claims 1 and 8
A capture device capturing in claims 1, 8, and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 7-10, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US 2011/0178687 in view of Tsubouchi US 6,367,889.


	Regarding claims 1 and 8, Anderson discloses a method and control device for operating an electromechanical brake booster of a transportation vehicle, during a rolling motion of the transportation vehicle, to decrease a travel speed of the transportation vehicle (in at least paragraphs [0070-0071], wherein the brake booster comprises an electronic control unit (ECU)) , wherein a control device controls: 

a sensor to ascertain a pedal force exerted on a brake pedal by a user (in at least paragraph [0013], commanding braking of a vehicle comprising the first moving gear that can be driven by the member via which the driver actuates the braking); 



the brake booster to set the brake pressure to cause a vehicle deceleration of the transportation vehicle that is dependent on the set brake pressure (in at least paragraphs [0110], curve 132 illustrating the output pressure of the master cylinder as a function of the force F applied by the driver to the control rod of a booster according to the present invention), 

wherein the adjusting unit has a standard configuration that ascertains, with reference to the ascertained pedal force, such a brake pressure to be set by which a predetermined standard deceleration of the transportation vehicle is caused in response to at least one predetermined disturbance variable having a predetermined standard value (in at least paragraph [0120], wherein curve 132.2 corresponds to the neutral position of a normally laden vehicle therefore the brake pressure set based on the pedal force in Fig. 15 for a normal laden/payload vehicle is the predetermined standard deceleration of the vehicle), wherein 

wherein the at least one predetermined disturbance variable changes the deceleration for a given pedal force (in at least paragraph [0120], wherein based on curve 132.1 (lower than normal load) or 132.3 (higher than normal load), a compensation is provided by the booster corresponding to the mass or load of the vehicle);  

wherein the adjusting unit has at least one adjusting parameter for setting a compensation configuration different from the standard configuration (in at least paragraph [0120], wherein based on curve 132.1 (lower than normal load) or 132.3 (higher than normal load), a compensation is provided by the booster corresponding to the mass or load of the vehicle), and




Anderson fails to explicitly disclose however Tsubouchi teaches further wherein a respective actual value of the at least one disturbance variable is captured cyclically by a capture device and the at least one adjusting parameter is set cyclically prior to a braking request (see Col. 5 line 56-Col. 6 line 11, wherein control maps are prepared or stored in the ROM and each control map is prepared according to each target input-output ratio of the pressure device, wherein when the carrying weight of the vehicle has changed a different control map is utilized and an initial check is carried out before the above control when the driver does not operate the brake pedal but an ignition switch and an accelerator pedal, also see Col. 5 lines 24-29, Col. 4 lines 3-9, the carrying weight sensor determines the carrying weight of the vehicle, and lastly Col. 6 line 40-44, wherein the control map can be corrected according to the result of an initial check and the sot braking force generated by the brake control device can be adequately controlled).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and control device for operating an electromechanical brake booster of a motor vehicle as disclosed by Anderson with the compensation and change of map prior to braking as taught by Tsubouchi in order to reliably produce a braking force in response to changes in the vehicle condition and so that the brake can be adequately controlled.


Regarding claims 3 and 12, the combination of Anderson and Tsubouchi teaches the limitations of claims 1 and 8 as shown above.  Anderson further discloses the method and control device wherein the at least one disturbance variable comprises a loading of the transportation vehicle, and the current 


Regarding claims 7 and 16, the combination of Anderson and Tsubouchi teaches the limitations of claims 1 and 8 as shown above.  Anderson fails to explicitly disclose however Tsubouchi teaches the method and control device wherein the standard configuration in the adjusting unit is provided by a boosting characteristic, and at least one further boosting characteristic for a compensation configuration is provided, and switching between the boosting characteristics is performed as a function of the captured actual value of the at least one disturbance variable (see Col. 5 line 56-Col. 6 line 11, wherein control maps are prepared or stored in the ROM and each control map is prepared according to each target input-output ratio of the pressure device, wherein when the carrying weight of the vehicle has changed a different control map is utilized and an initial check is carried out before the above control when the driver does not operate the brake pedal but an ignition switch and an accelerator pedal, also see Col. 5 lines 24-29, Col. 4 lines 3-9, the carrying weight sensor determines the carrying weight of the vehicle, and lastly Col. 6 line 40-44, wherein the control map can be corrected according to the result of an initial check and the sot braking force generated by the brake control device can be adequately controlled).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and control device for operating an electromechanical brake booster of a motor vehicle as disclosed by Anderson with the compensation and change of map prior to braking as taught by Tsubouchi in order to 

Regarding claim 9, the combination of Anderson and Tsubouchi teaches the limitations of claim 8 as shown above.  Anderson further discloses an electromechanical brake booster including the control device as described above (in at least paragraphs [0012] and [0120], the booster is compensated based on the variations in mass under driving conditions).  Tsubouchi also teaches an electromechanical brake booster including the control device as described above (active brake booster 4, is a vacuum brake booster).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and control device for operating an electromechanical brake booster of a motor vehicle as disclosed by Anderson with the active brake booster compensation and change of map prior to braking based on the measured weight as taught by Tsubouchi in order to reliably produce a braking force in response to changes in the vehicle condition and so that the brake can be adequately controlled.. 


Regarding claim 10, the combination of Anderson and Tsubouchi teaches the limitations of claim 9 as shown above.  Anderson further discloses a transportation vehicle with the electromechanical brake booster of claim 9 and further including a capture device for capturing a respective actual value of at least one disturbance variable wherein the capture device is coupled with the signal input of the control device of the brake booster (in at least paragraph [0120], determining the load transported or moving mass of the vehicle in a known way).  Tsubouchi also teaches a motor vehicle with the electromechanical brake booster of claim 9 and further including a capture device for capturing a respective actual value of at least one disturbance variable wherein the capture device is coupled with the signal input of the control device of the brake booster (See Col. 4 lines 3-9, the carrying weight sensor determines the carrying weight of the vehicle).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and control device for operating an electromechanical brake booster of a motor vehicle as disclosed by Anderson with the compensation and change of map prior to braking based on ..    


Claims 2, 5, 11, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US 2011/0178687 in view of Tsubouchi and further in view of Peichl CN 104837695.

Regarding claims 2 and 11, the combination of Anderson and Tsubouchi teaches the limitations of claims 1 and 8 as shown above.  Anderson fails to explicitly disclose however Peichl teaches the method and control device wherein in response to the actual value of the at least one disturbance variable deviating from the standard value, a compensation configuration is set in which the vehicle exhibits a smaller deviation from the standard deceleration than in the standard configuration (See at least Fig. 3 and paragraph [0035], wherein the brake pressure enhancement is performed from now on without amplification i.e. the slope of line 302 is significantly less than the slope of line 301).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and control device for operating an electromechanical brake booster of a motor vehicle as disclosed by Anderson with the compensation, consideration of gradient and characteristic curve in order to compensate for the deficiencies of the assisting force provided by the brake and further to decelerate a vehicle properly and safely.
  
Regarding claims 5 and 14, the combination of Anderson and Tsubouchi teaches the limitations of claims 1 and 8 as shown above.  Anderson fails to explicitly disclose however Peichl teaches the method and control device wherein the at least one disturbance variable comprises a gradient of a travel subsurface over which the transportation vehicle is rolling, and an inclination value correlated with the current gradient is ascertained as the actual value (in at least paragraph [0033], wherein the corrected current deceleration of the vehicle according to the situation is interpreted an indication of the drivers braking demand compared to the threshold value, wherein the pressure difference is derived based on a predetermined amplification characteristic, all while the vehicle acceleration is affected by the longitudinal gradient of the road surface causing the correction to be needed).  It would have been obvious to a .

Claims 4, and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US 2011/0178687 in view of Tsubouchi and further in view Bauerle US 2010/0049415.


Regarding claims 4 and 13, the combination of Anderson and Tsubouchi teaches the limitations of claims 1 and 8 as shown above.  Anderson further discloses the method and control device wherein the at least one disturbance variable comprises a load transported by a vehicle (in at least paragraph [0120]).  Anderson fails to explicitly disclose however Bauerle teaches the method and control device, wherein the at least one disturbance variable comprises a trailer load of a trailer attached to the transportation vehicle and the current trailer load is captured as the actual value (in at least paragraph [0036] and [0040],wherein the mass of the vehicle is estimated including the weight of a trailer).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and control device for operating an electromechanical brake booster of a motor vehicle as disclosed by Anderson with the mass determination as taught by Bauerle in order to properly control a braking system based on a vehicle mass, to therefore increase safety of the vehicle.   
 	
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669